UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6599


TERRY DOUGLAS CAMPBELL,

                Plaintiff - Appellant,

          v.

CHUCK WRIGHT, Sheriff; NEIL URCH, Deputy; J. HUDSON, Deputy;
J. PARRIS, Deputy; NURSE JANE DOE; CHIEF PARRIS, a/k/a Moe
Poe; MICHAEL SEAN NIX, a/k/a Po Poe; DR. SAL BIANCO, a/k/a
John Doe,

                Defendants – Appellees,

          and

THE MUNICIPALITY OF SPARTANBURG COUNTY; D. GREENE; T. CAMP,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Bruce H. Hendricks, District
Judge. (6:14-cv-01832-BHH)


Submitted:   August 31, 2015             Decided:   September 23, 2015


Before KING, SHEDD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Terry Douglas Campbell, Appellant Pro Se.     Amy Miller Snyder,
CLARKSON WALSH TERRELL & COULTER, PA,         Greenville, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Terry Douglas Campbell appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his       42   U.S.C.      § 1983    (2012)      complaint.         We    have

reviewed the record and find no reversible error.                            Accordingly,

we   affirm        for   the    reasons      stated        by   the     district     court.

Campbell      v.    Wright,         No.   6:14-cv-01832-BHH           (D.S.C.     Mar.    25,

2015).     We dispense with oral argument because the facts and

legal    contentions          are    adequately      presented        in   the   materials

before   this       court     and    argument      would    not   aid      the   decisional

process.

                                                                                   AFFIRMED




                                              3